Citation Nr: 9934868	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-24 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an arthroscopy and partial lateral meniscectomy of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to November 
1994.

This appeal arose from a June 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office, which granted service connection for a left 
knee disorder, and which assigned this disability a 10 
percent evaluation.  In February 1999, this case was remanded 
by the Board of Veterans' Appeals (Board) for additional 
development.  Following compliance with this remand, a 
decision was rendered in June 1999 which confirmed and 
continued the evaluation assigned to the left knee disorder.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.


FINDING OF FACT

The veteran's service-connected residuals of an arthroscopy 
and partial lateral meniscectomy of the left knee are 
manifested by subjective complaints of pain, swelling and 
popping, with objective findings of a slight limp, some 
popping over the medial joint line with tenderness, a 5 
degree lack of full extension and full flexion, and no 
evidence of crepitation, swelling or effusion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of an arthroscopy and partial 
lateral meniscectomy of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5258, 
5259 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service medical records indicated that he 
presented on January 4, 1994, with complaints of an injury to 
the left knee during a December 9, 1993 football game.  The 
impression was possible strain or sprain.  An x-ray was 
negative.  He subsequently underwent an arthroscopy and 
partial lateral meniscectomy on February 14, 1994.

VA examined the veteran in March 1995.  He stated that he had 
pressure type pain and could not walk very far.  With full 
flexion and extension, he reported often hearing a loud pop, 
which was usually followed by pain.  The physical examination 
revealed that his gait was slightly antalgic on the left.  
Flexion was to 100 degrees and flexion was to 170 degrees.  
The joint was diffusely swollen and slightly warm.  There was 
loud "popping" with flexion and extension and there was 
tenderness at the tibial condyle medially.  There was no 
definite posterior swelling seen.  An x-ray was normal.  The 
impression was status post arthroscopic surgery for meniscal 
tear with ongoing inflammation and mechanical problems.  The 
possibility of a loose body was entertained.

VA re-examined the veteran in April 1999.  He complained that 
ever since his surgery, his knee pops in the medial joint 
line with full flexion.  He also noted that it pops if he 
fully extends the knee.  Six months ago he reported 
developing pain in this area.  Finally, he indicated that his 
knee would swell if he is on his feet for prolonged periods 
of time.  The physical examination noted that he walked with 
a slightly antalgic gait on the left.  There was a trace of 
atrophy in the vastus medialis muscle of the left knee.  He 
displayed no retropatella crepitation, swelling or effusion.  
The examiner was unable to sublux the patella laterally with 
the knee flexed to 30 degrees.  He was tender over the medial 
joint line.  With the knee fully flexed, extension from that 
position caused a palpable pop in the medial joint line and 
the examiner indicated that a meniscus bump could be felt 
with the finger.  The ligaments of the knee were stable to 
varus and valgus stress in extension and in 30 degrees of 
flexion.  The anterior and posterior Drawers signs were 
negative.  He lacked 5 degrees of full extension and had 140 
degrees of flexion (active and passive ranges of motion were 
noted to be the same).  An x-ray revealed no narrowing of the 
articular cartilage, osteophyte formation or loose bodies.  
An April 1999 MRI had shown a tear of the posterior horn of 
the medial meniscus.  There were some changes in the lateral 
meniscus which were probably related to the residuals of his 
pervious arthroscopic partial lateral meniscectomy.  The 
diagnoses were tear, medial meniscus of the left knee; status 
post arthroscopic partial lateral meniscectomy; and Grade IV 
chondromalacia, lateral tibial plateau.

The examiner commented that the veteran was unable to fully 
extend his knee due to pain and slight weakness of the 
quadriceps muscle.  Fatigability was noted to be a vague and 
subjective complaint which could not be measured.  
Coordination was noted to be a function of the central 
nervous system and not the knee joint.  The veteran did not 
have loss of motion due to weakness, fatigue or 
incoordination.  His functional ability may be compromised 
temporarily during acute flare-ups, but it was not possible 
to estimate any additional range of motion loss due to pain 
during such flare-ups.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for symptomatic removal of the 
semilunar cartilage.  38 C.F.R. Part 4, Code 5259 (1999).  A 
20 percent evaluation requires semilunar cartilage which is 
dislocated with frequent episodes of "locking", pain and 
effusion into the joint.  38 C.F.R. Part 4, Code 5258 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected residuals of an arthroscopy and partial lateral 
meniscectomy of the left knee is not warranted.  The 
objective evidence of record, including the VA examinations 
conducted in March 1995 and April 1999, do not demonstrate 
that the veteran's semilunar cartilage is dislocated with 
frequent episodes of "locking", pain and effusion into the 
joint.  While he has reported popping of the joint (which was 
objectively demonstrated during the examinations), there were 
no complaints of locking, nor was any objectively 
demonstrated.  Nor was there objective evidence of effusion 
into the joint; the April 1999 VA examination specifically 
found no indication of swelling or effusion.  He does suffer 
from some pain, which was noted to result in a lack of 5 
degrees of full extension (flexion, however, was full).  
Based upon the objective evidence, an evaluation of 20 
percent pursuant to 38 C.F.R. Part 4, Code 5258 (1999) is not 
justified at this time.  Rather, it appears that the 10 
percent evaluation currently assigned compensates him for his 
symptomatic semilunar cartilage removal residuals.

Nor does the objective evidence suggest that additional 
compensation is warranted for the service-connected residuals 
of an arthroscopy and partial lateral meniscectomy of the 
left knee pursuant to the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the veteran does have some slight 
limitation of function of the knee joint caused by pain, 
there is no indication that there is functional loss due to 
weakness, fatigability or incoordination.  In fact, the 
examiner specifically commented that function was not limited 
by weakness.  Moreover, it was stated that fatigability was a 
vague and subjective complaint that could not be measured and 
that coordination was a function of the central nervous 
system which did not apply to the knee joint.  Finally, it 
was conceded that there could be temporarily compromised 
function during acute flare-ups, although this was not 
possible to estimate.  The Board does note that, should the 
veteran experience such flare-ups, he should seek treatment 
and submit the records to VA so that any additional 
functional impairment can be objectively documented.  Based 
upon the available records, to include the recent VA 
examinations, it is found that no additional compensation is 
warranted and that the current 10 percent disability 
evaluation is adequate.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected residuals of an 
arthroscopy and partial lateral meniscectomy of the left 
knee.


ORDER

An increased evaluation for the service-connected residuals 
of an arthroscopy and partial lateral meniscectomy of the 
left knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

